Title: The American Commissioners: Petition to the Massachusetts Council and House of Representatives, 22 May 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: 


<Passy, May 22, 1778: Mr. Joseph Parker of London has asked us to write to you about his property in a vessel that has been in public hands since the spring of 1775. We have reason to think that he is a worthy man, a friend of America; further detention of his property will ruin him and his family. The ship was held, we understand, on an order from the General Court before September 10, 1775; if so, he may be thought to have suffered a hardship. We petition that his case be settled as soon as possible, and we hope favorably.
Although at the beginning of the war considerable American property was in the hands of British merchants or in government funds, as far as we know none of it has been confiscated or inquired about. For us to set the first example of severity would be imprudent, especially when the law of nations gives subjects of states at war at least six months’ grace to withdraw their effects.>
